***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                            L. H.-S. v. N. B.*
                               (SC 20596)
              Robinson, C. J., and McDonald, D’Auria, Kahn,
                          Ecker and Keller, Js.

                                   Syllabus

Pursuant to the statute (§ 46b-16a (a)) governing the issuance of certain
    civil protection orders, ‘‘[a]ny person who has been the victim of . . .
    stalking may make an application’’ for such an order, and the statute
    defines ‘‘stalking’’ as ‘‘two or more wilful acts, performed in a threaten-
    ing, predatory or disturbing manner of . . . [h]arassing . . . or sending
    unwanted . . . messages to another person . . . that causes such per-
    son to reasonably fear for his or her physical safety.’’
The plaintiff applied for a civil protection order against the defendant pursu-
    ant to § 46b-16a, claiming that she feared for her life. The plaintiff and
    the defendant had attended the same high school and were friends. The
    plaintiff was also friends with the defendant’s sister, C. Due to certain
    events that occurred within the circle of friends of which the plaintiff
    and the defendant had been a part, the defendant indicated to the plaintiff
    that he did not want to socialize in public with her any longer. Thereafter,
    while the plaintiff and C, who was in her bedroom, were talking to
    each other via FaceTime, a video and audio conferencing platform, the
    defendant came into C’s bedroom and joined the conversation. The
    plaintiff and C both teased the defendant that they were going to attend
    his upcoming volleyball game, and the defendant told the plaintiff that
    he did not want her to go to the game. The defendant then left C’s
    bedroom and began sending text messages to the plaintiff, including,
    ‘‘I’ll shoot you,’’ ‘‘can’t wait to kill your ass in school,’’ among other
    threatening and derogatory comments. While the plaintiff was receiving
    these text messages, she continued to communicate with C via Fac-
    eTime, read the messages aloud to C, and laughed. The plaintiff
    responded to the text messages with a variety of comments teasing the
    defendant, as well as with emojis and acronyms that indicated laughter.
    Days after the foregoing incident, the plaintiff’s mother discovered the
    text messages and called the police, who intervened. After the police
    interviewed the defendant, his father voluntarily surrendered nine fire-
    arms that had been in his home. The plaintiff alleged in her application
    that her fear was based on the defendant’s text messages and her subse-
    quent discovery that the defendant’s father had firearms in his home.
    The trial court conducted a hearing on the plaintiff’s application, at
    which it heard testimony from the plaintiff, the defendant, and C that
    the defendant meant the texts as a joke and that the plaintiff knew the
    texts were intended as a joke. The trial court ultimately denied the
    plaintiff’s application on the ground that the plaintiff had failed to estab-
    lish that she in fact feared for her physical safety. In doing so, the court
    applied a subjective-objective standard for purposes of assessing the
    plaintiff’s fear, that is, it required the plaintiff to establish that she in
    fact feared for physical safety and that a reasonable person under the
    existing circumstances would fear for his or her own physical safety.
    The plaintiff, upon certification by the Chief Justice, pursuant to statute
    (§ 52-265a), that a matter of substantial public interest is at issue,
    appealed to this court from the trial court’s denial of her application
    for a civil protection order. Held:
1. The plaintiff could not prevail on her claims that § 46b-16a is ambiguous
    with respect to whether to apply a subjective-objective standard for
    determining whether the applicant for the civil protection order fears
    for his or her physical safety, that the legislative history of the statute
    supports an objective-only standard, and that any other interpretation
    would yield an absurd or bizarre result, and, accordingly, the trial court
    did not improperly interpret § 46b-16a as creating an subjective-objective
    standard: this court applied the last antecedent rule to the term ‘‘such
    person’’ in § 46b-16a and concluded that that phrase clearly refers back
    to ‘‘another person,’’ or the person being stalked, and, therefore, the
    plaintiff, to establish fear, was required to establish that she subjectively
    feared for her personal safety, in addition to showing that such fear
    was reasonable; moreover, this interpretation of the statute was consis-
    tent with a prior Appellate Court case that had addressed the fear
    element of § 46b-16a, and, contrary to the plaintiff’s claim that it would
    be absurd to deny her application for a protection order after she had
    received death threats from the defendant, under the statute’s clear and
    unambiguous language, the legislature did not intend for courts to issue
    protection orders in situations in which an applicant did not take the
    threat seriously or did not actually fear for his or her physical safety, or
    in situations in which any established fear was not objectively reasonable
    under the circumstances.
2. The trial court’s findings relating to whether the plaintiff, in fact, feared
    for her physical safety were not clearly erroneous: the trial court credited
    the testimony of the defendant and C that the defendant meant the text
    messages as a joke and that the plaintiff was laughing as she read the
    messages aloud to C, and the testimony of C that the plaintiff never
    expressed fear when she received the text messages or later the same
    day, when C and the plaintiff spoke again; moreover, the plaintiff
    responded to the defendant’s text messages with further teasing and
    joking, and with acronyms and emojis indicating laughter, the plaintiff
    testified that she did not inform her parents or anyone else about the
    text messages, and, in the days following the text exchange, and before
    her mother discovered the text messages, the plaintiff continued to
    communicate with C and never mentioned any fear of the defendant;
    furthermore, the plaintiff’s challenge to the trial court’s finding that the
    defendant’s father had voluntarily surrendered all firearms in his home
    and that there were no more firearms there was unavailing, as no evi-
    dence presented at trial could support an inference that additional fire-
    arms were in the defendant’s home after the voluntary surrender.
3. The trial court did not abuse its discretion in excluding testimony that
    the defendant had requested that the plaintiff provide him with nude
    photographs of her and testimony regarding whether the defendant ever
    had had suicidal thoughts or had taken medication for his mental health:
    the trial court properly declined to admit the testimony regarding the
    defendant’s request for nude photographs insofar as the plaintiff had
    failed to establish that that request created or increased her fear for
    her physical safety or that the text messages were in retaliation for the
    plaintiff’s denial of the request, as the plaintiff testified that the defendant
    stopped asking for nude photographs when she refused his request and
    that they continued to interact afterward; moreover, the trial court did
    not preclude all testimony regarding the defendant’s suicidal thoughts
    or use of medication, as it allowed the plaintiff’s counsel to inquire
    about the defendant’s use of medication when he sent the text messages
    and at the time of his testimony at trial, as well as whether his text
    messages showed suicidal ideations or an intent to harm himself, and,
    accordingly, the trial court properly limited these inquiries to the relevant
    time periods.
4. The plaintiff’s unpreserved claim that § 46b-16a violated the equal protec-
    tion clause of the Connecticut constitution insofar as that statute had
    a disparate impact on women failed under the first prong of State v.
    Golding (213 Conn. 233), as the plaintiff failed to introduce at trial any
    evidence regarding this alleged disparate impact, and, therefore, the
    record was inadequate to review her claim.
      Argued September 8—officially released December 15, 2021**

                              Procedural History

  Application for a civil protection order, brought to
the Superior Court in the judicial district of New Haven
and tried to the court, Wilson, J., who denied the appli-
cation, and the plaintiff, upon certification by the Chief
Justice pursuant to General Statutes § 52-265a that a
matter of substantial public interest is at issue, appealed
to this court. Affirmed.
  Randi L. Calabrese, with whom, on the brief, was
Zachary Mazza, certified legal intern, for the appellant
(plaintiff).
A. Ryan McGuigan, for the appellee (defendant).
                          Opinion

   D’AURIA, J. In this public interest appeal, authorized
pursuant to General Statutes § 52-265a, we are called on
to clarify the standard courts must apply to determine
whether an applicant for a civil protection order under
General Statutes § 46b-16a1 has established the element
of fear, which is necessary before such an order may
issue. The plaintiff, L. H.-S., claims that the trial court
improperly interpreted § 46b-16a as creating a subjec-
tive-objective fear standard, rather than a purely objec-
tive standard. She also claims that the trial court
improperly interpreted the statute as limiting the time
period for assessing her subjective fear and requiring
proof of the intent of the defendant, N. B. Finally, the
plaintiff claims that (1) the trial court abused its discre-
tion in denying her application for a civil protection
order by relying on clearly erroneous facts, (2) the trial
court improperly excluded testimony regarding the
defendant’s requests for nude photographs of her, as
well as testimony regarding his mental health history,
and (3) § 46b-16a violates the equal protection clause
of the state constitution.2 We disagree with all of these
claims and, accordingly, uphold the trial court’s denial
of the protective order.
   The record and the findings set forth in the trial
court’s memorandum of decision disclose the following
facts that are relevant to our resolution of this appeal.
In March, 2020, the plaintiff and the defendant attended
the same high school and became friends. At that time,
the plaintiff was dating the defendant’s best friend, J,
and all three were part of the same group of friends
who socialized together. The plaintiff also befriended
the defendant’s sister, C. In November, 2020, the plain-
tiff’s mother smelled vaping fumes on the plaintiff and
a group of her friends while driving them to a movie
theater. The plaintiff’s mother reported this incident
to the other children’s parents, causing the plaintiff’s
friends to become upset with her for ‘‘snitch[ing]’’ on
them. Because of this incident and J’s subsequent
breakup with the plaintiff, she found herself ostracized
from her group of friends. The defendant, however,
who had not been part of the vaping incident, remained
her friend, despite feeling pressure to pick between the
plaintiff and J. Although the defendant and the plaintiff
remained friends and continued to communicate, the
defendant told the plaintiff that they could not socialize
in public any longer.
  On March 20, 2021, the plaintiff and C, who was in
her bedroom at her house at the time, were talking
to each other on FaceTime. As they were talking, the
defendant came into C’s bedroom and briefly joined
the conversation. During this conversation, in response
to the plaintiff’s and C’s teasing him that they were
going to come and cheer him on at his upcoming volley-
ball game, the defendant told the plaintiff that he did
not want her to go to the game. The defendant was
bothered by the teasing because he thought that, if the
plaintiff went to the game, J, who also was a member
of the volleyball team, would be upset and that it would
put the defendant in a difficult position with his group
of friends. The defendant subsequently left C’s bedroom
and began sending texts to the plaintiff that read, among
other things, ‘‘I’ll shoot you,’’ ‘‘[c]an’t wait to kill your
ass in school,’’ ‘‘I got shooters on your ass,’’ and other
derogatory and threatening comments. For a portion
of the time that the defendant sent these text messages,
the plaintiff remained on FaceTime with C, reading the
text messages aloud to her and laughing. The plaintiff
responded to the texts with a variety of teasing com-
ments along with various emojis and abbreviations that
were slang for laughing. The trial court heard testimony
from the plaintiff, the defendant and C that the defen-
dant meant the texts as a joke and that the plaintiff
knew the texts were intended as a joke. The defendant
has not sent any text messages to the plaintiff since
March 20, 2021. In fact, the defendant is no longer
enrolled in the same high school as the plaintiff.
   Four days after the text conversation at issue and
after checking her daughter’s phone, the plaintiff’s
mother discovered the defendant’s text messages and
called the police, who subsequently interviewed both
the plaintiff and the defendant. After the police inter-
viewed the defendant, his father voluntarily surrend-
ered nine firearms that had been in their house. The
plaintiff then applied for a civil protection order with
an attached affidavit in which she averred that the text
messages the defendant sent made her fear for her life
and that this fear was based in part on her having
learned that the defendant’s father had guns in their
house. The trial court held an evidentiary hearing on
the application over the course of three days. The trial
court subsequently issued a memorandum of decision
in which it denied the application for a civil protective
order on the ground that the plaintiff had failed to
establish that she in fact feared for her physical safety.
The plaintiff then sought certification to appeal under
§ 52-265a, which the Chief Justice granted. We will dis-
cuss additional facts and procedural history as neces-
sary.
   We first note that we agree with the Appellate Court
that the same standard of review applies in the present
case as in cases involving civil restraining orders under
General Statutes § 46b-15. See, e.g., C. A. v. G. L., 201
Conn. App. 734, 738–39, 243 A.3d 807 (2020); S. A. v.
D. G., 198 Conn. App. 170, 179, 232 A.3d 1110 (2020);
Kayla M. v. Greene, 163 Conn. App. 493, 504, 136 A.3d
1 (2016). ‘‘Thus, we will not disturb a trial court’s orders
unless the court has abused its discretion or it is found
that it could not reasonably conclude as it did, based
on the facts presented. . . . In determining whether a
trial court has abused its broad discretion . . . we
allow every reasonable presumption in favor of the
correctness of its action.’’ (Internal quotation marks
omitted.) Kayla M. v. Greene, supra, 504. ‘‘Appellate
review of a trial court’s findings of fact is governed by
the clearly erroneous standard of review. . . . [Ques-
tions] of law [however, are] entitled to plenary review
on appeal.’’ (Internal quotation marks omitted.) Id.
                             I
   The plaintiff’s primary claim on appeal challenges
the trial court’s interpretation of the phrase ‘‘causes
such person to reasonably fear for his or her physical
safety’’ as clearly and unambiguously creating a subjec-
tive-objective standard for establishing fear under
§ 46b-16a.3 Specifically, as to the fear element under
§ 46b-16a, the trial court required the plaintiff to estab-
lish that she in fact feared for her physical safety, as
well as that a reasonable person under the existing
circumstances would fear for his or her own physical
safety. The plaintiff argues that § 46b-16a is ambiguous
with respect to this standard, that legislative history
supports applying an objective-only standard, and that
any other interpretation would yield an absurd or
bizarre result. We are not persuaded.
    Our review of this claim, which requires us to con-
strue § 46b-16a, is plenary. See, e.g., 777 Residential,
LLC v. Metropolitan District Commission, 336 Conn.
819, 827, 251 A.3d 56 (2020). In construing § 46b-16a,
our analysis is guided by General Statutes § 1-2z, and,
thus, we begin with the text of § 46b-16a. See id., 827–29.
Section 46b-16a (a) provides in relevant part that
‘‘ ‘stalking’ means two or more wilful acts, performed
in a threatening, predatory or disturbing manner of:
Harassing, following, lying in wait for, surveilling, moni-
toring or sending unwanted gifts or messages to another
person directly, indirectly or through a third person, by
any method, device or other means, that causes such
person to reasonably fear for his or her physical safety.’’
(Emphasis added.)
   Neither party disputes that the phrase ‘‘reasonably
fear’’ creates an objective standard. Rather, the plain-
tiff’s claim focuses on the meaning of the word ‘‘such,’’
and, in particular, whether it adds a subjective element
to the standard. The statute does not define either the
term ‘‘such’’ or the phrase ‘‘such person.’’ Therefore, we
construe the term according to its ‘‘commonly approved
usage’’; General Statutes § 1-1 (a); ‘‘mindful of any pecu-
liar or technical meaning it may have assumed in the
law. We may find evidence of such usage, and technical
meaning, in dictionary definitions, as well as by reading
the statutory language within the context of the broader
legislative scheme. . . . Additionally, we may look to
prior case law defining the term at issue.’’ (Citation
omitted; internal quotation marks omitted.) 777 Resi-
dential, LLC v. Metropolitan District Commission,
supra, 336 Conn. 831.
   The parties focus on the dictionary definition of the
term ‘‘such,’’ correctly noting that Black’s Law Diction-
ary defines it as, ‘‘[o]f this or that kind . . . [t]hat or
those; having just been mentioned . . . .’’ Black’s Law
Dictionary (11th Ed. 2019) p. 1732; see also American
Heritage College Dictionary (4th Ed. 2007) p. 1378
(defining ‘‘such’’ as ‘‘[o]f this kind,’’ ‘‘[o]f a kind specified
or implied,’’ and ‘‘[o]f a degree or quality indicated’’).
According to the plaintiff, this definition confirms that
‘‘such’’ has two reasonable interpretations and is there-
fore ambiguous. Specifically, she contends that, under
this definition, the phrase ‘‘such person’’ does not neces-
sarily mean that the applicant herself or himself is fear-
ful but may plausibly be interpreted to mean that ‘‘some-
one in the applicant’s position’’ is fearful. The first
interpretation creates a subjective standard and the
second creates an objective standard. The defendant,
without providing any analysis, contends that it is clear
and unambiguous that the legislature intended for this
language to create a subjective standard. The parties
ignore, however, our relevant tools of statutory con-
struction, specifically, the last antecedent rule, includ-
ing its well established exception when the statutory
language at issue includes commas.
    Under the last antecedent rule, which this court has
applied on numerous occasions, ‘‘[r]eferential and quali-
fying words and phrases, where no contrary intention
appears, refer solely to the last antecedent. The last
antecedent is the last word, phrase, or clause that can
be made an antecedent without impairing the meaning
of the sentence. Thus a proviso usually applies to the
provision or clause immediately preceding it.’’ (Foot-
notes omitted; internal quotation marks omitted.) 2A
N. Singer & S. Singer, Sutherland Statutes and Statutory
Construction (7th Ed. 2014) § 47:33, pp. 494–99. This
court similarly has summarized this rule: ‘‘[A] limiting
clause or phrase is read as modifying only the noun or
phrase that immediately precedes it . . . unless the
limiting language is separated from the preceding noun
or phrase by a comma, in which case one may infer
that the qualifying phrase is intended to apply to all its
antecedents, not only the one immediately preceding
it.’’ (Citations omitted; internal quotation marks omit-
ted.) Karas v. Liberty Ins. Corp., 335 Conn. 62, 102–103,
228 A.3d 1012 (2019); see id. (applying rule); see also
Corsair Special Situations Fund, L.P. v. Engineered
Framing Systems, Inc., 327 Conn. 467, 475, 174 A.3d
791 (2018); State v. Rodriguez-Roman, 297 Conn. 66, 76
n.7, 3 A.3d 783 (2010). Although Connecticut appellate
courts previously have not had the opportunity to apply
the last antecedent rule to the term ‘‘such’’ or the phrase
‘‘such person,’’ our trial courts and other jurisdictions
consistently have applied this rule to the phrase ‘‘such
person,’’ holding that the phrase modifies or refers to
the phrase immediately preceding it in the statute. See,
e.g., Soler v. Progressive Casualty Ins. Co., Superior
Court, judicial district of Waterbury, Docket No. CV-
XX-XXXXXXX-S (October 2, 2013) (56 Conn. L. Rptr. 704,
705); Montville v. Loiler, Superior Court, judicial district
of New London, Docket No. CV-XX-XXXXXXX-S (July 10,
2013) (57 Conn. L. Rptr. 50, 52); see also People ex rel.
Negron v. Superintendent, 36 N.Y.3d 32, 37, 160 N.E.3d
1266, 136 N.Y.S.3d 819 (2020); Vermillion State Bank v.
Dept. of Transportation, 895 N.W.2d 269, 272–73 (Minn.
App. 2017); State v. Wagner, 295 Neb. 132, 138–39, 888
N.W.2d 357 (2016); Board of Trustees of Firemen’s
Relief & Pension Fund v. Templeton, 184 Okla. 281,
284–85, 86 P.2d 1000 (1939).
   When we apply the last antecedent rule to the lan-
guage of § 46b-16a (a), including the rule’s well estab-
lished exception when commas are present in the lan-
guage at issue, the phrase ‘‘such person’’ clearly refers
back to the applicant. Specifically, the statute provides
in relevant part that ‘‘[a]ny person who has been the
victim of sexual abuse, sexual assault or stalking may
make an application to the Superior Court for relief
under this section . . . . As used in this section, ‘stalk-
ing’ means two or more wilful acts, performed in a
threatening, predatory or disturbing manner of: Harass-
ing, following, lying in wait for, surveilling, monitoring
or sending unwanted gifts or messages to another per-
son directly, indirectly or through a third person, by
any method, device or other means, that causes such
person to reasonably fear for his or her physical safety.’’
(Emphasis added.) General Statutes § 46b-16a (a). Pur-
suant to the last antecedent rule’s stated exception,
because of the presence of commas, we would interpret
‘‘such person’’ to refer back to ‘‘a third person’’ and
‘‘another person,’’ as long as ‘‘no contrary intention
appears and the construction does not otherwise impair
the meaning of the sentence.’’ (Internal quotation marks
omitted.) Republican Party of Connecticut v. Merrill,
307 Conn. 470, 491, 55 A.3d 251 (2012). In this particular
context, however, it would, in fact, impair the meaning
of the sentence for ‘‘such person’’ to refer back to ‘‘a
third person.’’ Specifically, it would make no sense for
the alleged stalking victim to have to prove that the
third party who facilitated the stalking had to fear for
their safety when the statute’s stated purpose is to pro-
tect stalking victims, not the facilitators of stalking.
Therefore, we conclude that the phrase ‘‘such person’’
plainly refers back only to ‘‘another person,’’ that is, to
the person being stalked. As a result, to establish fear,
the plaintiff was required to establish that she subjec-
tively feared for her personal safety. Additionally, ‘‘such
person[’s]’’ fear must be ‘‘reasonabl[e] . . . .’’ General
Statutes § 46b-16a (a). This language adds an objective
requirement. In other words, the plaintiff’s subjective
fear also had to be objectively reasonable. Thus, under
our tools of statutory construction, § 46b-16a unambigu-
ously creates a subjective-objective standard for pur-
poses of assessing fear.
    This interpretation of § 46b-16a is consistent with the
first and only appellate level case addressing the fear
element of § 46b-16a. In C. A. v. G. L., supra, 201 Conn.
App. 734,4 without conducting a § 1-2z analysis of the
pertinent language, the Appellate Court stated that
‘‘[t]he standard to be applied in determining the reason-
ableness of the victim’s fear in the context of the crime
of stalking is a subjective-objective one. . . . As to the
subjective test, the situation and the facts must be evalu-
ated from the perspective of the victim, i.e., did she in
fact fear for her physical safety? . . . If so, that fear
must be objectively reasonable, i.e., a reasonable person
under the existing circumstances would fear for his or
her physical safety.’’ (Internal quotation marks omit-
ted.) Id., 740, quoting State v. Russell, 101 Conn. App.
298, 319, 922 A.2d 191, cert. denied, 284 Conn. 910, 931
A.2d 934 (2007).
   In support of this proposition, which did not appear
to be challenged on appeal, the Appellate Court in C.
A. quoted State v. Russell, supra, 101 Conn. App. 319,
which, in turn, had quoted State v. Cummings, 46 Conn.
App. 661, 678, 701 A.2d 663, cert. denied, 243 Conn. 940,
702 A.2d 645 (1997). In Cummings, the court did not
apply § 46b-16a but, rather, applied one of our criminal
statutes that proscribe stalking, General Statutes (Rev.
to 1993) § 53a-181d, which, at the time of the incidents
at issue in Cummings, defined stalking in the second
degree as occurring ‘‘when, with intent to cause another
person to fear for his physical safety, [the defendant]
wilfully and repeatedly follows or lies in wait for such
other person and causes such other person to reason-
ably fear for his physical safety.’’5 (Emphasis added.)
General Statutes (Rev. to 1993) § 53a-181d; see State v.
Cummings, supra, 668. In interpreting and applying this
language, the Appellate Court in Cummings held that
it created a subjective-objective standard under which
the victim had to fear for his or her physical safety
and that such fear had to be reasonable based on the
circumstances. See State v. Cummings, supra, 678.
Given the similarity in the language used in General
Statutes (Rev. to 2011) § 53a-181d, as amended by Pub-
lic Acts 2012, No. 12-114, § 12; see footnote 5 of this
opinion; and § 46b-16a, along with the fact that both
statutes protect against stalking, we agree with the
Appellate Court’s application of this subjective-objec-
tive standard to § 46b-16a in C. A.
   Nevertheless, the plaintiff argues that, even if this
language is clear and unambiguous, it would be ‘‘undeni-
ably absurd’’ to deny a plaintiff a protective order after
she had received numerous death threats. Of course,
we by no means condone the defendant’s conduct,
which led to tumult within at least two families and
one school, and to the intervention of a police depart-
ment and the court system. But it does not follow that
it is absurd to conclude that, under the statute’s clear
and unambiguous language, the legislature did not
intend for courts to issue civil protective orders in situa-
tions in which an applicant did not take the threat
seriously, did not actually fear for his or her physical
safety, and any such fear, to the extent it existed, was
not objectively reasonable under the circumstances.
The plaintiff’s absurdity argument essentially seeks to
prohibit courts from considering context in assessing
fear. Such an interpretation of § 46b-16a could lead to
every threat, regardless of context, resulting in a civil
protection order, a consequence we conclude the legis-
lature did not intend by the language it employed.
   Moreover, ‘‘[t]here are a number of statutory provi-
sions granting the court the authority to issue protective
or restraining orders.’’ S. A. v. D. G., supra, 198 Conn.
App. 186; see, e.g., General Statutes § 53a-40e (standing
criminal protective orders); General Statutes § 54-1k
(criminal protective orders).6 As amended by Public
Acts 2017, No. 17-99, § 1, § 46b-16a provides an addi-
tional judicial remedy to protect those who fear for
their safety. The statute’s subjective-objective standard
requires a careful weighing of the evidence presented.
These cases can be challenging, calling for a judicial
determination of whether one person’s fear is real and,
if it is, whether it is realistic, and then requiring the
balancing of that determination against another per-
son’s liberty interests. Often, as in this case, the parties’
stories may be in stark opposition. The statute and the
truth-seeking function of the courts necessarily place
the responsibility for issuing or declining to issue these
orders squarely on the good judgment of our trial court
judges as the finders of fact. It is they who are best
situated to assess credibility—to determine if the appli-
cant’s fear is real and objectively reasonable—which,
as we will see in part II of this opinion, often takes
center stage in the determination of whether the protec-
tive order issues.
                             II
   We next address the plaintiff’s multipronged attack on
the trial court’s factual findings. In addition to the fact
that we do not reweigh the evidence to determine if it
supports the challenged findings, it is axiomatic that
‘‘we may not substitute our judgment for that of the
trial court when it comes to evaluating the credibility
of a witness. . . . Questions of whether to believe or to
disbelieve a competent witness are beyond our review.’’
(Internal quotation marks omitted.) State v. Lamantia,
336 Conn. 747, 750 n.3, 250 A.3d 648 (2020). Further,
‘‘[w]e do not examine the record to determine whether
the trier of fact could have reached a conclusion other
than the one reached,’’ and whether we might have
reached a different result were we sitting as the trial
court is irrelevant. (Internal quotation marks omitted.)
Rostain v. Rostain, 214 Conn. 713, 715–16, 573 A.2d
710 (1990).
   The trial court found insufficient evidence to justify
the issuance of a civil protection order mainly because
it found the plaintiff’s testimony that she was, and con-
tinued to be, in fear of her life and physical safety, not
credible in light of her conduct and behavior. In other
words, the trial court determined that the plaintiff failed
to establish her subjective fear for her physical safety.
The court found that the plaintiff did not in fact fear
for her physical safety because the defendant meant
the texts he sent to the plaintiff as a joke and that the
plaintiff knew the texts were a joke. As a result, the
trial court also discredited the plaintiff’s testimony that
her fear for her physical safety grew when she learned
that there were guns in the defendant’s household. On
the basis of our review of the evidence before the trial
court, we cannot conclude that these findings are clearly
erroneous, although we acknowledge that another trial
judge may have reached a different conclusion under
these circumstances.
   Specifically, the trial court credited the testimony of
the defendant and C, who had testified that, not only
did the defendant mean the texts as a joke but, also,
at the time these text messages were sent, the plaintiff
and C had been teasing the defendant that the plaintiff
was going to go to the defendant’s volleyball game to
cheer him on. This upset the defendant, as it put him
in an awkward position with J, who was his best friend
and the plaintiff’s former boyfriend. The defendant and
C testified that the plaintiff had been laughing as she
read the defendant’s coarse and facially threatening
texts aloud to C.7 C further testified that the plaintiff
never expressed fear at the time she received the texts
or later that evening when C and the plaintiff spoke
again. Screenshots taken by C while she was on Fac-
eTime with the plaintiff the evening after the text
exchange show the plaintiff smiling. In the days follow-
ing the text exchange, and before her mother discov-
ered the text messages, the plaintiff continued to com-
municate with C and never mentioned any fear of the
defendant.
   Additionally, the text conversation was not one-sided.
The plaintiff responded to the defendant’s texts with
further teasing and jokes. In particular, she replied with
various smiley faced emojis, which are slang for laugh-
ing, and texts stating, ‘‘[a]we ur so sweet,’’ ‘‘too bad so
sad,’’ ‘‘DAMNNN OK SHORT ASS MF,’’ and ‘‘scaryyyyy.’’
Further, the plaintiff testified that she did not inform
her parents or anyone else about the texts. From this
evidence, we cannot hold that the trial court clearly
erred in finding that the defendant meant the texts as
a joke and that the plaintiff knew the texts were a joke
and, therefore, did not fear for her physical safety.
  Nevertheless, we note that the facts that the plaintiff
laughed in response to the defendant’s text messages
and reacted in ways that at least suggested that she
recognized his texts were jokes do not mean that such
conduct requires the denial of a civil protective order.
Even adults—let alone children—react differently to
perceived threats, and a joking reply does not necessar-
ily mean that the recipient of a perceived threat was
not in fear at the time the threat was made or later
upon further reflection. Faced with these or similar
facts in another case, another trial judge might make
different credibility determinations and findings regard-
ing a plaintiff’s fear. Under our applicable standard of
review in the present case, however, we cannot hold
that the trial court’s factual findings were clearly errone-
ous regarding the plaintiff’s fear.
   The plaintiff also challenges the trial court’s finding
that the defendant’s father had voluntarily surrendered
all firearms in his household to the police and that there
were no additional firearms in the house. In support of
its finding that there were no additional firearms in the
defendant’s house after his father voluntarily surrend-
ered nine firearms to the police, the trial court credited
the testimony of the defendant, who testified that,
although at the time he sent the text messages at issue,
there were firearms in his house, he had never seen
them and did not have access to them. Additionally,
Sergeant Robert Mulhern testified that the defendant’s
father voluntarily had surrendered nine firearms on the
day that the plaintiff’s mother contacted the police
regarding the text messages. The defendant’s father
represented to Mulhern that these were all the firearms
in the house. No other evidence presented at trial could
support an inference that additional firearms were in
the defendant’s home after the voluntary surrender.
Moreover, understanding that the trial court could not
be 100 percent certain that the defendant’s father had
surrendered all of the firearms he had in the house, the
plaintiff cannot establish harm because the defendant’s
access to these guns ultimately played no role in the
trial court’s determination of the plaintiff’s subjective
fear. The trial court did not credit the plaintiff’s testi-
mony that she was fearful when she received the defen-
dant’s text messages or that she grew more fearful upon
learning that there had been firearms in the defendant’s
house. Whether any firearms remained in the defen-
dant’s house does not alter this fact.
  Thus, we conclude that none of the trial court’s find-
ings was clearly erroneous.
                            III
   The plaintiff also claims that the trial court abused
its discretion by improperly excluding (1) testimony
that the defendant had requested that the plaintiff pro-
vide him with nude photographs of her; and (2) testi-
mony about the defendant’s mental health history,
including whether he ever had suicidal thoughts or ever
had taken medication for his mental health. The defen-
dant responds that the trial court properly excluded
this testimony because it was irrelevant.
   Evidentiary rulings in relation to a civil order of pro-
tection are reviewed under the same well established
standard as in other cases. See, e.g., S. A. v. D. G., supra,
198 Conn. App. 183–84. ‘‘[R]elevant evidence is evidence
that has a logical tendency to aid the trier in the determi-
nation of an issue. . . . Evidence is irrelevant or too
remote if there is such a want of open and visible con-
nection between the evidentiary and principal facts
that, all things considered, the former is not worthy or
safe to be admitted in the proof of the latter. . . . The
trial court has wide discretion to determine the rele-
vancy of evidence and [e]very reasonable presumption
should be made in favor of the correctness of the court’s
ruling in determining whether there has been an abuse
of discretion.’’ (Internal quotation marks omitted.) State
v. Kalil, 314 Conn. 529, 540–41, 107 A.3d 343 (2014).
  Applying these principles to the present case, we
conclude that the trial court did not abuse its discretion
in determining that the contested evidence was not
relevant and, thus, inadmissible.
                             A
  As to the requests for nude photographs, on direct
examination, the plaintiff was asked whether the defen-
dant ever had asked her to send him such photographs.
The defendant’s counsel objected on the basis of rele-
vance, to which the plaintiff’s counsel responded that
he was laying a foundation to show ‘‘retaliatory behav-
ior’’ on the defendant’s part. The trial court granted the
plaintiff’s counsel leeway to establish this foundation.
The plaintiff then testified that the defendant had asked
her for nude photographs a ‘‘couple [of] times’’ but
stopped after she refused his requests. Additionally, she
testified that, after these requests, she and the defen-
dant continued to interact as friends, although their
relationship was more distant.
   The trial court then struck the plaintiff’s testimony,
explaining that it ‘‘didn’t understand how [the requests
for nude photographs] leads up to the retaliatory text
messages that she got regarding, ‘I’ll kill you.’ . . . I
can’t connect the naked pictures to those text messages
saying, ‘I’ll kill you.’ I thought you were going to say
that she—when she refused to send the naked pictures,
that he immediately texted her and was kind of irate
with her for not sending them, which then continued
and led up to that, but that’s not—you just stopped
. . . .’’ The plaintiff’s counsel then attempted to clarify
that the plaintiff’s testimony showed the changes in
the defendant’s temperament, to which the trial court
responded that it did not ‘‘make the connection . . . .
And she’s a young girl. To have her testify as to that,
I’m striking that testimony.’’
  The plaintiff argues that the trial court improperly
excluded her testimony based on its prejudicial effect
on her despite its relevance. Contrary to the plaintiff’s
contention, however, the trial court did not exclude
this testimony on the ground of prejudice but because
it determined the testimony to be irrelevant in light of
the plaintiff’s failure to connect it to the text messages
at issue. Although it is true that the Appellate Court
has explained that, ‘‘obsessive behaviors, even in the
absence of threats of physical violence, [may] reason-
ably [cause] their victims to fear for their physical
safety’’; (internal quotation marks omitted); Kayla M.
v. Greene, supra, 163 Conn. App. 506; as the trial court
noted, despite some leeway, the plaintiff failed to estab-
lish that the defendant’s requests for nude photographs
created or increased her fear for her physical safety or
that the text messages at issue were in retaliation for
the plaintiff’s denial of these requests. Rather, she testi-
fied that the defendant stopped asking her for these
photographs when she refused his requests and that
they continued to interact afterward. Although another
judge might have admitted this testimony, in light of
the lack of connection between this testimony and the
text messages at issue, we cannot hold that the trial
court abused its discretion.
                             B
   The plaintiff’s counsel sought to question the defen-
dant about any mental health history he had, including
whether he was taking medication for any mental health
conditions or had had any suicidal ideations. The plain-
tiff’s counsel first asked the defendant if he currently
was taking any medications, to which the defendant
responded in the negative. As a follow-up, the plaintiff’s
counsel inquired whether he was taking any ‘‘mental
health medication . . . .’’ The defendant’s counsel
objected on the grounds of privilege, relevance, and
prejudice. The trial court sustained the objection in
general but permitted the plaintiff’s counsel to inquire
into whether the defendant had taken any such medica-
tion at or about the time of the text messages at issue, as
well as whether he continued to take those medications.
The defendant testified that he was not on any medica-
tion, including any mental health medications, at the
time of the text conversation.
   Subsequently, in reviewing the text messages that
the defendant sent the plaintiff, her counsel asked the
defendant whether his texts stating, ‘‘I’d rather die than
talk to you,’’ and ‘‘I’d rather die than be friends with
you,’’ were conveying an intent to harm himself or sui-
cidal ideations. The defendant responded in the nega-
tive and clarified that he meant those texts as a joke,
albeit an inappropriate and bad joke. The plaintiff’s
counsel followed up by asking if the defendant ever
had been suicidal, to which the defendant’s counsel
objected on the ground of relevance. The trial court
sustained the objection.
  Based on this record, we cannot conclude that the
trial court abused its discretion by placing limits on the
defendant’s testimony. The trial court did not preclude
all testimony into these areas of inquiry. The plaintiff’s
counsel was allowed to ask the defendant about his
medication usage at the time he sent the text messages
and at the time of his testimony at trial, as well as about
whether his text messages showed suicidal ideations
or an intent to harm himself. The plaintiff’s counsel
was prevented from asking the defendant only about
whether he ever took medication for his mental health
or ever had suicidal ideations. The trial court merely
limited these inquires to the relevant time periods, and,
as a result, we cannot conclude that it abused its discre-
tion.
                            IV
   Finally, the plaintiff claims that § 46b-16a violates the
equal protection clause of the state constitution. See
footnote 2 of this opinion. Although she admits that
this statute is facially neutral, she argues that it has a
disparate impact on women, ‘‘as stalking more often
affects women than men.’’ The plaintiff concedes that
she did not raise this claim before the trial court but
nevertheless seeks review pursuant to State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified
by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188
(2015).
   To establish her claim that § 46b-16a, a facially neu-
tral law, should be treated as if it classifies individuals
on the basis of sex, the plaintiff was required to show
that the law has a disproportionate impact on women.
See, e.g., Broadnax v. New Haven, 294 Conn. 280, 300–
301, 984 A.2d 658 (2009). As a result, the plaintiff was
required to demonstrate some factual basis for her
assertion that women are affected disproportionately
under § 46b-16a. The plaintiff did not provide any evi-
dence in this regard at trial,8 and, thus, the record is
inadequate to review her claim. See, e.g., State v. Dyous,
153 Conn. App. 266, 277–79, 100 A.3d 1004 (2014) (equal
protection claim was not reviewable under first prong
of Golding because defendant did not offer any evi-
dence at trial to establish disparate impact), appeal
dismissed, 320 Conn. 176, 128 A.3d 505 (2016); State v.
Turner, 133 Conn. App. 812, 839, 37 A.3d 183 (equal
protection claim was not reviewable under first prong
of Golding because facts defendant alleged were not
part of record), cert. denied, 304 Conn. 929, 42 A.3d
390 (2012). Accordingly, the plaintiff’s equal protection
claim fails under the first prong of Golding and is not
reviewable. See, e.g., State v. Rodriguez, 337 Conn. 175,
186–87, 252 A.3d 811 (2020) (‘‘[u]nder the first prong
of Golding, for the record to be adequate for review,
the record must contain sufficient facts to establish that
a violation of constitutional magnitude has occurred’’).
  The trial court’s denial of the plaintiff’s application
for a civil protective order is affirmed.
   In this opinion the other justices concurred.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018); we
decline to identify any party protected or sought to be protected under a
protective order that was issued or applied for, or others through whom
that party’s identity may be ascertained.
   ** December 15, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     We note that, although § 46b-16a has been amended since the events at
issue in this case; see Public Acts 2021, No. 21-104, § 17; that amendment
is not relevant to this appeal. We therefore refer to the current revision of
the statute.
   2
     Article first, § 20, of the Connecticut constitution provides in relevant
part: ‘‘No person shall be denied the equal protection of the law . . . .’’
   3
     The plaintiff also claims that, in determining whether she established
the element of fear, the trial court improperly interpreted § 46b-16a by (1)
limiting its consideration of the evidence to her conduct at the time she
received the alleged threats, and (2) including consideration of the defen-
dant’s intent. Both claims lack merit.
   The plaintiff is correct that § 46b-16a clearly and unambiguously does not
limit the time period for assessing her subjective fear. See State v. Russell,
101 Conn. App. 298, 319–20, 922 A.2d 191 (in assessing fear element under
General Statutes (Rev. to 2003) § 53a-181e, court considered entirety of
victim’s testimony and was not limited to particular time frame), cert. denied,
284 Conn. 910, 931 A.2d 934 (2007). The plaintiff is incorrect, however, that
the trial court limited its consideration of the evidence regarding her fear
to the time that she received the text messages. The trial court specifically
‘‘consider[ed] all of the evidence, and the totality of the circumstances,’’
including the nature of the defendant’s text messages, the plaintiff’s responses
to those text messages, and her demeanor and conduct both when the text
messages were sent and afterward. The trial court simply did not credit the
plaintiff’s testimony that the text messages made her fear for her life and
physical safety, and that this fear grew over time. This court cannot reweigh
a witness’ credibility.
   As for the trial court’s reliance on the defendant’s intent, the plaintiff
misconstrues the trial court decision. See S. B-R. v. J. D., 208 Conn. App.
342, 348–49, 351,       A.3d     (2021) (explaining that it is plaintiff’s apprehen-
sion, not defendant’s thoughts, action or intent, that is relevant); C. A. v.
G. L., supra, 201 Conn. App. 742 n.7 (‘‘[t]he statute makes no mention of
the defendant’s intent with respect to the element that he caused the plaintiff
to fear for her physical safety’’ (emphasis omitted)). The trial court did not
require the plaintiff to establish the defendant’s intent; nor did it premise
its finding of her subjective absence of fear on the defendant’s intent. Rather,
after considering the evidence, the trial court credited the testimony of the
defendant and C that, not only did he intend his comments to be a joke but
that the plaintiff reacted in a way that showed she recognized that he was
joking, including by laughing with C, teasing the defendant, appearing to
be happy following the text conversation, and not reporting the text conver-
sation to her parents. As the Appellate Court has explained, ‘‘[t]he [trial]
court’s conclusion must be evaluated with the nature and the history of [the
parties’] relationship in mind. Context is important.’’ C. A. v. G. L., supra,
742–43. In the present case, the trial court considered context in assessing the
plaintiff’s subjective fear, including the plaintiff’s own actions and demeanor.
   4
     The plaintiff argues that C. A. is inconsistent with S. A. v. D. G., supra,
198 Conn. App. 191, which, she claims, required the plaintiff to establish
only an objectively reasonable fear under § 46b-16a. But the plaintiff’s fear
was not at issue on appeal in S. A. Rather, that appeal focused on whether,
to secure a civil protection order, the plaintiff was required to establish that
the defendant had been lying in wait for her. See id., 190.
   5
     In 2012, the legislature amended General Statutes (Rev. to 2011) § 53a-
181d to define stalking as occurring ‘‘when . . . [s]uch person knowingly
engages in a course of conduct directed at a specific person that would
cause a reasonable person to fear for such person’s physical safety or the
physical safety of a third person . . . or . . . [s]uch person intentionally,
and for no legitimate purpose, engages in a course of conduct directed at
a specific person that would cause a reasonable person to fear that such
person’s employment, business or career is threatened, where (A) such
conduct consists of the actor telephoning to, appearing at or initiating com-
munication or contact at such other person’s place of employment or busi-
ness, provided the actor was previously and clearly informed to cease such
conduct, and (B) such conduct does not consist of constitutionally protected
activity.’’ (Emphasis added.) Public Acts 2012, No. 12-114, § 12. The Appellate
Court since has interpreted this amended language as creating an objective-
only fear standard. See Kayla M. v. Greene, supra, 163 Conn. App. 505–506.
   6
     The plaintiff also argues that the plain and unambiguous language of
§ 46b-16a, as amended by Public Acts 2017, No. 17-99, § 1 (P.A. 17-99), yields
a bizarre result in that it conflicts with the legislature’s intent, as evidenced
by the legislative history surrounding the 2012 amendment to the criminal
statutes that proscribe stalking, to use the reasonable person standard of
fear to ensure a more inclusive opportunity for stalking victims to achieve
protection. The short answer is that we may not consider legislative history
in determining whether a statute is ambiguous, absurd, or bizarre. See, e.g.,
State v. Bischoff, 337 Conn. 739, 746, 258 A.3d 14 (2021). The longer answer
is that the legislative history does not support the plaintiff’s argument. It is
true that, in 2012, the legislature amended the criminal statutes that proscribe
stalking so that the fear element was based on an objective-only standard.
See Public Acts 2012, No. 12-114, § 12; see also Kayla M. v. Greene, supra,
163 Conn. App. 505–506. This amendment clearly shows that the legislative
was aware of the Appellate Court’s jurisprudence interpreting the prior
versions of these statutes as having a subjective-objective fear standard and
intended to change the standard in the criminal context. See State v. Bischoff,
supra, 754–55. By contrast, the original version of § 46b-16a, enacted in 2014,
defined stalking to be ‘‘as described in sections 53a-181c, 53a-181d and 53a-
181e . . . .’’ Public Acts 2014, No. 14-217, § 186. As a result, stalking, under
§ 46b-16a as originally enacted, was synonymous with the criminal definition
of stalking, which, as explained, applied an objective-only standard. In 2017,
however, the legislature amended § 46b-16a by altering the definition of
stalking; see P.A. 17-99, § 1; although no similar amendment was made to
the criminal statutes that proscribe stalking. If the legislature had intended
for the fear element under § 46b-16a to continue to be subject to an objec-
tively-only standard, it would not have had to alter the definition of stalking
in 2017. Rather, by amending the definition of stalking in 2017, the legislature
clearly departed from the standard applied under the criminal statutes that
proscribe stalking.
   7
     Specifically, C testified that, while she and the plaintiff were on Fac-
eTime, the plaintiff ‘‘was reading the text that my brother was sending her
out loud. And she was laughing about them. She had to take breaks in
between reading them because she had to catch her breath; she was hysteri-
cally laughing at them because she knew he was kidding.’’ The plaintiff
herself had even admitted that, when the text messages first began, she and
C were teasing the defendant, joking, and laughing.
   8
     In her brief to this court, the plaintiff relies on various articles, reports,
and statistics in support of her argument that women are the victims of
stalking more often than men. It is well established, however, that this court
cannot find facts, and a party may not supplement the factual record with
facts that were not presented at trial. See, e.g., State v. Edwards, 314 Conn.
465, 496, 102 A.3d 52 (2014); State v. Turner, 133 Conn. App. 812, 839, 37
A.3d 183, cert. denied, 304 Conn. 929, 42 A.3d 390 (2012).